On Petition for a Rehearing.
Howard, J.
Owing to the importance of this case,we have given particular consideration to the petition for a rehearing, and to the reasons therefor advanced by counsel, but find no cause to change our opinion on the merits of the case.
Because the complaint alleged that appellee’s mind had been impaired by reason of his injuries, and because evidence in support of this allegation had been received, it is urged that the court erred in allowing appellee to be called, and to testify as a witness. "Whether, at the time of the trial, the appellee, or any other person offered as a witness, was in fact competent to testify, was a question that must be decided by the court then and there. The witness was before the court and jury, and whether he had been injured in body or in mind on the occasion of the assault, it does not follow that at the trial he was incompetent to testify; that was a question for the court to determine, and we do not find that any abuse of discretion was shown. It was for the jury to give such credit to the testimony offered as it was entitled to receive.
Counsel also argue that because Kiley was appointed special policeman by the Board of Metropolitan Police *525Commissioners, under the statute of the State, therefore this case is widely different from the cases cited in support of the opinion, in which police powers are conferred by law upon a particular class of persons in a particular line of employment, as, for instance, conductors on railway trains. Counsel say that such persons are not appointed by any public official, and that their choice and selection, their employment and discharge, are entirely within the power and control of the persons who are their superiors, and who are engaged in carrying on the business with which such appointees are connected. And counsel conclude that the reason for the difference between such appointees and special police officers is founded upon the principle that the person who selects another to act for him, is bound to select one who will do no wrong.
When police powers are conferred by law upon a particular class of persons, in a particular line of employment, it is difficult to see why a different rule should apply from that which obtains when such powers are conferred by a public official who himself derives his authority also from the law. In the one case, the law confers the powers directly; in the other, the. powers are conferred by an official authorized by the law itself to do so. In both cases the selection is made by the person for whom the officer is to act; as, in this case, Kiley was selected by the appellants, and they expressly bound themselves that they would be responsible for his acts, in other words, that he would do no wrong.
Kiley, by this appointment, was not "made appellants’ agent without their consent,” but was appointed police officer for their house at their special instance and request, as the record shows. He received his pay from, and was employed solely by, appellants, and they might discharge him at any time.
Filed Nov. 4, 1893.
But, besides this, the jury found that the wrong done by Kiley was not done in his capacity as policeman, but that, "When he assaulted and beat the plaintiff, he was acting as the servant and employe of the defendants, and engaged in the defendants’ business, and within the general scope of the duties of his employment by the said defendants.” And these findings are supported by the evidence.
The petition for a rehearing is overruled.